Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2021 has been entered.
Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims that involved the double patenting rejection are shown below. Claims to the present application are emboldened while claims to the copending application are not. 
2. A method comprising: receiving, by a computing device and from a monitoring system for a location, a message indicating a security condition associated with the location; determining, by the computing device and based on location information associated with the location, one or more wireless devices within a threshold distance of the location; and sending, by the computing device and to a wireless device of the one or more wireless devices within the threshold distance of the location, an alert message based on the security condition associated with the location.

6. The method of claim 5, further comprising: sending the alert message to the at least one cellular device via a first protocol; and sending the alert message to the at least one other device via a second protocol different from the first protocol.

9. An apparatus comprising: one or more processors; memory storing executable instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a monitoring system for a location, a message indicating a security condition associated with the location; determine, based on location information associated with the location, one or more wireless devices within a threshold distance of the location; and send, to a wireless device of the one or more wireless devices within the threshold distance of the location, an alert message based on the security condition associated with the location.

13. The apparatus of claim 12, wherein the executable instructions, when executed by the one or more processors, cause the apparatus to: send the alert message to the at least one cellular device via a first protocol; and send the alert message to the at least one other device via a second protocol different from the first protocol.

16. A system comprising: a monitoring system associated with a location, the monitoring system comprising: one or more processors of the monitoring system; and memory storing executable instructions that, when executed by the one or more processors of the monitoring system, cause the monitoring system to: send a message indicating a security condition associated with the location; and a computing device comprising: one or more processors of the computing device; memory storing executable instructions that, when executed by the one or more processors of the computing device, cause the computing device to: receive, from the monitoring system associated with the location, the message indicating the security condition associated with the location; determine, based on location information associated with the location, one or more wireless devices within a threshold distance of the location; and send, to a wireless device of the one or more wireless devices within the threshold distance of the location, an alert message based on the security condition associated with the location.

20. The system of claim 19, wherein the executable instructions of the memory of the computing device, when executed by the one or more processors of the computing device, cause the computing device to: send the alert message to the at least one cellular device via a first protocol; and send the alert message to the at least one other device via a second protocol different from the first protocol.


7. A method comprising: receiving, by a monitoring system and from at least one sensor, one or more messages indicating a presence of at least one security condition at a first premises, wherein the monitoring system and the at least one sensor are located at the first premises; determining, by the monitoring system and based on information received from one or more cellular base stations, one or more cellular devices that are located within a threshold distance from the first premises; receiving, by the monitoring system and from a computing device located remotely from the first 
15. A system comprising: a monitoring device located at a first premises; and a computing device located remotely from the first premises, wherein the monitoring device comprises: at least one first processor; and memory storing computer-readable instructions that, when executed by the at least one first processor, cause the monitoring device to: receive, from at least one sensor located at the first premises, one or more messages indicating a presence of at least one security condition at the first premises; determine, based on information from one or more cellular base stations, a cellular device that is located within a threshold distance from the first premises; receive, from the computing device, location information for a user device registered with a second premises, wherein the second premises is located within the threshold distance from the first premises; and send, to the cellular device that is located within the threshold distance from the first premises, one or more alert messages based on the at least one security condition; and wherein the computing device comprises: at least one second processor; and memory storing computer-readable instructions that, when executed by the at least one second processor, cause the computing device to: 
Claims 2, 6, 9, 13, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 9,721,443 (application 13/785,313). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons disclosed below.
Claims 2 and 6 are rejected as being obvious over claim 1. Claim 1’s embodiment involves at least a “security condition at a first premises,” as well as sending to a group of devices, “one or more alert messages in a first and second protocol.” While claim 2 and 6 do not disclose the claimed “at least one sensor located at a first premises,” the sensor initiates a “security condition” which is common to both claims 2 and 6 and claim 1. Furthermore, both claims 2 and 6 include sending a security condition message in a first and second protocol in a similar manner to the embodiment disclosed in claim 1. Thus, one of ordinary skill in the art would have recognized that claims 2 and 6 are a broadened version of claim 1.
For these reasons, and similarly, claims 2 and 6, 9 and 13, and 16 and 20 are also obvious over claims 7 and 15 respectively.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 6, 8-24 are rejected under 35 U.S.C. 103 as being obvious over Lui et al., U.S. 2010/0124900 in view of Vallaire, U.S. 2012/0028600. 
On claim 2, Lui cites except as indicated:
A method comprising:
receiving, by a computing device and from a monitoring system at a location, a message indicating that a security condition has occurred in proximity to the location (figures 1-5, and [0050], emergency alert unit establishes a connection with a communications server 104 with respect to the locale of the mobile device 200. 200 includes a button 214 which, when depressed, causes the emergency signal. Also, Lui, [0023] discloses the mobile devices as being part of a cellular network);
determining, by the computing device and based on location information associated with the location, one or more wireless devices within a threshold distance of the location (as above, and step 404, “current locale in response to receiving the emergency signal” while [0055] discloses “After establishing the connection with the emergency services server in step 512, the communications server transmits the received emergency signal, GPS location data, audio input data, visual input data, and for forwarding to the appropriate emergency services providers (step 514)“ ); and
sending, by the computing device (see above, emergency services server 106) and to a wireless device of the one or more wireless devices within the threshold distance of the location, an alert message based on the security condition (see above, emergency signal). 
Regarding the excepted:
“one or more wireless devices within a threshold distance of the location,” and “and to a wireless device of the one or more wireless devices within the threshold distance of the location,” Lui, above, discloses an embodiment in which a mobile device, when sending an emergency signal, has the emergency signal received by a communications server 104, which couples to an emergency services sever 106 to contact appropriate emergency services. Furthermore, Lui, [0057], discloses “As a result, illustrative embodiments do not require the user of the mobile communication device to know, remember, or dial the emergency services number for the current location of the user, even if the user is in a foreign country that utilizes a different emergency service number.” Furthermore, Lui, figure 1, discloses a plurality of mobile communication devices 110, 112, and 114. 
Lui does not disclose the excepted claim limitations.
In the same art of emergency alert systems, Vallaire, [0036 and 39] discloses an embodiment wherein EOC (emergency operation center) operators, apprised of an emergency, determine an appropriate geographic area within which all persons are to receive an alert message regarding the emergency. The system thus creates and 
It would have been obvious at the time the claimed invention was filed to modify the emergency communications notifications embodiment disclosed in Lui to transmit the relevant information regarding an emergency situation posited in Lui using the emergency notification system disclosed in Vallaire wherein specified persons living in the appropriate area disclosed in Vallaire are notified through mobile devices disclosed in Lui, figure 1 such that the claimed invention is realized.
Lui discloses a known embodiment in which a cell phone, agnostic of the location where it is located, transmits an emergency signal where a receiving station ascertains the location of the cell phone and retransmits the emergency information to “appropriate emergency service providers,” which are analogous to Vallaire’s “those persons within the relevant geographic area are targeted for message transmission.”
Both Lui and Vallaire established a relationship between determining the location of a device transmitting a message asking for help and using the location of the information, informing appropriate persons in the relevant location collocated to the area of the device transmitting the message for help. One of ordinary skill in the art would, based on the known elements for transmitting a message particular to a certain area and to certain personnel, would have used the similar feature of contacting specific 
Regarding the excepted:
“receiving, by a computing device and from a monitoring system at a location, a message indicating that a security condition has occurred in proximity to the location,” Neither Lui nor Vallaire, while each disclosing at least an element communicating the location of a mobile device transmitting its location to element, wherein the element is reporting the message and location of the mobile device to relevant persons collocated to the mobile device, and disclose the monitoring device being located at the location of mobile device. 
However, it would have been obvious at the time the claimed invention was filed to include into Lui and Vallaire the idea that the monitoring system be placed at a location collocated to an area of the mobile device. While neither Lui nor Vallaire disclose this feature, the idea of collocating a monitoring device to a specific region where the mobile device is located would have the advantage of having reduced latency or delay of communications between the monitoring system and the mobile device.  
Furthermore, while the claimed invention requires the monitoring system be at a location proximate to a mobile device sending a security message but the prior art discloses a similar system where the monitoring device isn’t proximate to a mobile device sending a security message (but sends the message to appropriate parties collocated to the mobile device), the prior art’s elimination of the “location proximate” limitation isn’t sufficient to render the invention patentable if the prior art otherwise carries out the claimed function. MPEP 2144.04 B. “Omission of an Element with at a location…proximity to the location.”
On claim 3, Lui cites: 
The method of claim 2, wherein the message indicating that the security condition has occurred comprises one or more of an image or video associated with the security condition, and wherein the alert message comprises the one or more of the image or video. [0036] Mobile communication device 200 also includes camera 216. A user may utilize camera 216 to take still photographs and video clips. In addition, mobile communication device 200 may automatically activate camera 216 to take photographs and/or video in order to record events during an emergency situation after activation of emergency button 214.
On claim 5, Lui and Vallaire cites:
The method of claim 2, wherein determining the one or more wireless devices comprises:
determining, that based on at least one of the one or more wireless devices being in communication with via a gateway device (Lui, figure 1, emergency services server 106) located within the threshold distance of the location, that the at least one wireless device is within the threshold distance of the location.
See the rejection of claim 2 which discloses the same subject matter as claim 5 and is rejected for the same reasons. 
On claim 6, Lui cites except: 
The method of claim 2, wherein sending the alert message

sending the alert message to at least one other device, of the one or more wireless devices, via a second protocol different from the first protocol.
Lui, [0046] discloses mobile devices which may utilize shortwave, high frequency, ultra-high frequency, microwave, wireless fidelity (Wi-Fi.TM.), Bluetooth.RTM. technology, or any other wireless communication means to establish wireless communication links for mobile communication device. Mobile communication device also may rely on wireless application protocol (WAP) for facilitating communications. Thus, Lui discloses different operating frequencies and modes which may be construed as different protocols. Lui doesn’t disclose the excepted claim limitations.  However, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to try and provide one device’s communications system to communicate under one format while another operates at a format different from the
another device. Lui cites an example in which there are different but a limited number of
known messaging formats used to communicate an alert. One of ordinary skill in the art would have provided a notification format different from one vehicle to another based on known and finite number of predictable formats and with a reasonable expectation of success. MPEP 2143 I. (E) “Obvious to try.”
On claim 8, Lui cites except: 
The method of claim 2,  wherein determining the one or more wireless devices within the threshold distance of the location comprises determining whether a distance from the location to a cellular base station, in communication with at least one of the to the location is within the threshold distance of the location.
Lui, [0043] discloses “In another alternative embodiment, the SP's (cellular telephone service provider) communications server may, for example, utilize cellular telephone tower triangulation to locate the position of mobile communication device 300.” Lui doesn’t disclose the excepted claimed limitations.
In the similar art of emergency location broadcasts, Vallaire, [0036 and 39] discloses an embodiment wherein EOC (emergency operation center) operators, apprised of an emergency, determine an appropriate geographic area within which all persons are to receive an alert message regarding the emergency. The system thus creates and transmits geographically targeted emergency alert messages. Only those persons within the relevant geographic area are targeted for message transmission. Using the present invention, an operator has the option of using geographic mapping software to define an alert area. This process could use electronic street maps, satellite images, or combined satellite images overlaid with street map information.
It would have been obvious at the time the claimed invention was filed to modify the emergency communications notifications embodiment disclosed in Lui to transmit the relevant information regarding an emergency situation posited in Lui using the emergency notification system disclosed in Vallaire wherein specified persons living in the appropriate area disclosed in Vallaire are notified through mobile devices disclosed in Lui, figure 1 such that the claimed invention is realized.
Lui discloses a known embodiment in which a cell phone, agnostic of the location where it is located, transmits an emergency signal where a receiving station ascertains 
Both Lui and Vallaire established a relationship between determining the location of a device transmitting a message asking for help and using the location of the information, informing appropriate persons in the relevant location collocated to the area of the device transmitting the message for help, even though the cited mobile device isn’t necessarily located in the same area as the claimed “threshold distance of the location.”. One of ordinary skill in the art would, based on the known elements for transmitting a message particular to a certain area and to certain personnel, would have used the similar feature of contacting specific individuals in a certain area and the results of the modification would have met the claimed invention. 
On claim 9, Lui and Vallaire cites: 
An apparatus comprising:
one or more processors (Lui, [0016] processor);
memory ([0013] see different types of memory) storing executable instructions that ([0041] instructions, program code, and the like), when executed by the one or more processors,
cause the apparatus to:
receive, from a monitoring system at a location, a message indicating that a
security condition has occurred in proximity to the location;

send, to a wireless device of the one or more wireless devices within the threshold distance of the location, an alert message based on the security condition. See the rejection of claim 2 which discloses the same subject matter as claim 9 and is rejected for the same reasons. 
On claim 10, Lui cites: 
The apparatus of claim 9, wherein the executable instructions, when
executed by the one or more processors, cause the apparatus to:
receive content associated with the security condition, comprising one or more of an image
or video as part of receiving, from the monitoring system, the message indicating that the security condition has occurred; and
send the content associated with the security condition as part of sending, to the wireless device, the alert message based on the security condition. [0036] Mobile communication device 200 also includes camera 216. A user may utilize camera 216 to take still photographs and video clips. In addition, mobile communication device 200 may automatically activate camera 216 to take photographs and/or video in order to record events during an emergency situation after activation of emergency button 214.
On claim 11, Lui and Vallaire cites: 
The apparatus of claim 9, wherein the executable instructions, when executed by the one or more processors, cause the apparatus to:

On claim 12, Lui and Vallaire cites:
The apparatus of claim 9, wherein the executable instructions, when
executed by the one or more processors, cause the apparatus to 
determine, as part of determining the one or more wireless devices within the threshold distance of the location that at least one of the one or more wireless devices is in communication with via a gateway device located within the threshold distance of the location. See the rejection of claim 2 which discloses the same subject matter as claim 12 and is rejected for the same reasons. 
On claim 13, Lui and Vallaire cites:
The apparatus of claim 9, wherein the executable instructions, when
executed by the one or more processors (Lui, [0016] processor, [0013] see different types of memory, [0041] instructions, program code, and the like), cause the apparatus to send the alert message, to the wireless device of the one or more wireless devices, via a first protocol, and wherein the executable instructions, when executed by the one or more processors, further cause the apparatus to: send the alert message to at least one other device, of the one or more wireless devices, via a second protocol 
On claim 14, Liu and Vallaire cites:
The apparatus of claim 9, wherein the executable instructions, when
executed by the one or more processors, cause the apparatus to:
determine, based on the location information associated with the location, one or more cellular devices within the threshold distance of the location as part of determining, based on the location information associated with the location, the one or more wireless devices within the threshold distance of the location.
See the rejection of claim 8, which discloses the same subject matter as claim 14 and is rejected for the same reasons. 
On claim 15, Liu and Vallaire cites:
The apparatus of claim 9, wherein the one or more wireless devices comprise cellular devices, and
wherein the executable instructions, when executed by the one or more processors, cause the apparatus to:
determine a cellular base station via which the cellular devices are in
communication;
determine a distance from the cellular base station to the location; and
determine whether the distance from the cellular base station to the location is
within the threshold distance of the location as part of determining the one or more wireless devices within the threshold distance of the location.

On claim 16, Liu and Vallaire cites:
A system comprising:
a monitoring system associated at a location, the monitoring system comprising:
one or more processors of the monitoring system; and
memory storing executable instructions that, when executed by the one or more
processors of the monitoring system ((Lui, [0016] processor, [0013] see different types of memory, [0041] instructions, program code, and the like), cause the monitoring system to:
send, from the monitoring system, a message indicating that a security
condition associated has occurred in proximity to the location; and
a computing device comprising:
one or more processors of the computing device;
memory storing executable instructions that, when executed by the one or more
processors of the computing device, cause the computing device to:
receive, from the monitoring system associated at the location, the
message indicating that the security condition associated with has occurred in proximity to the location;
determine, based on location information associated with the location, one
or more wireless devices within a threshold distance of the location; and
send, to a wireless device of the one or more wireless devices within the
threshold distance of the location, an alert message based on the security condition

See the rejection of claim 9 which discloses the same subject matter as claim 16 and is rejected for the same reasons.
On claim 17, Lui cites except as indicated:
The system of claim 16, wherein the executable instructions of the memory of the computing device, when executed by the one or more processors of the computing device (Lui, [0016] processor, [0013] see different types of memory, [0041] instructions, program code, and the like);
receive content, associated with the security condition, comprising one or more of an image or video as part of receiving, from the monitoring system, the message indicating that the security condition associated has occurred the location ([0036] Mobile communication device 200 also includes camera 216. A user may utilize camera 216 to take still photographs and video clips. In addition, mobile communication device 200 may automatically activate camera 216 to take photographs and/or video in order to record events during an emergency situation after activation of emergency button 214); and
send the content associated with the security condition as part of sending, to the wireless device, the alert message based on the security condition.
As disclosed in the rejection of claim 1, Lui and Vallaire discloses an embodiment wherein certain persons located in a specific area collocated to an emergency situation through the use of cellular devices. Lui doesn’t disclose sending the content (that is, an image or video as part of the receiving). 

It would have been obvious at the time the claimed invention was filed to include into Lui the features disclosed in Vallaire such that the claimed invention is realized. 
One of ordinary skill in the art would have included such a feature to show a map of where the location of the emergency situation is located. 
On claim 18, Lui cites:
The system of claim 16, wherein the executable instructions of the memory of the computing device, when executed by the one or more processors of the computing device (Lui, [0016] processor, [0013] see different types of memory, [0041] instructions, program code, and the like), cause the computing device to:
determine, based on the location information associated with the location, at least one cellular device within the threshold distance of the location and at least one other device within the threshold distance of the location as part of determining, based on the location information associated with the location, the one or more wireless devices within the threshold distance of the location. See the rejection of claim 2 which discloses the same subject matter as claim 18 and is rejected for the same reasons. 
On claim 19, Lui cites:
The system of claim 16, wherein the executable instructions of the
memory of the computing device, when executed by the one or more processors of the computing device (Lui, [0016] processor, [0013] see different types of memory, [0041] instructions, program code, and the like), cause the computing device to:

On claim 20, Lui and Vallaire cites:
The system of claim 16, wherein the executable instructions of the
memory of the computing device (see previous), when executed by the one or more processors of the computing device, cause the computing device to send the alert message, to the wireless device of the one or more wireless devices, via a first protocol, and
wherein the executable instructions of the memory of the computing device, when executed by the one or more processors of the computing device, further cause the computing device to:
send the alert message to at least one other device, of the one or more wireless devices, via a second protocol different from the first protocol. See the rejection of claim 6 which discloses the same subject matter as claim 20 and is rejected for the same reasons. 
On claim 21, Lui and Vallaire cites: 
The system of claim 16, wherein the executable instructions of the
memory of the computing device, when executed by the one or more processors of the computing device (see previous), cause the computing device to:

determine a cellular base station ([0020] server 104 part of a cellular service) via which the cellular devices are in communication;
determine a distance from the cellular base station to the location; and
determine whether the distance from the cellular base station to the location is within the threshold distance of the location as part of determining the one or more wireless devices within the threshold distance of the location. See the rejection of claim 2 which discloses the same subject matter as claim 21 and is rejected for the same reasons. 
On claim 22, Lui and Vallaire cites:
The method of claim 2, wherein the determining the one or more wireless devices is further based on demographic data of one or more users of the one or more wireless devices (see the rejection of claim 2 citing Vallaire, [0036 and 39]) and wherein the alert message based on the security condition comprises content based on demographic data of a user of the wireless device of the one or more wireless devices (the claimed “demographic” is the cited location of the persons receiving the emergency messages).
On claim 23, Lui and Vallaire cites:

On claim 24, Lui cites:
The method of claim 2, wherein the message comprises an indication of one or more of:
output of a door sensor;
output of a window sensor;
output of a smoke detector;
output of a glass-break sensor;
an image or video associated with output of one or more sensors at the location;
triggering of an alarm at the location;
user input to the monitoring system at the location; or
a request for assistance ([0005] alert emergency service personnel).
Claims 7 is rejected under 35 U.S.C. 103 as being obvious over Lui et al., U.S. 2010/0124900 in view of Vallaire, U.S. 2012/0028600 and Layson, U.S. 6,014,080. 
On claim 7, Lui cites except:
The method of claim 2, wherein the one or more wireless devices
comprise cellular devices (Lui, figure 1, mobile communication devices 110 et al), and wherein the message received by the computing device from the monitoring system comprises a heartbeat message. 
Lui, [0056] discloses an embodiment wherein the communications server makes a determination as to whether the connection with the mobile communication device has 
In the related art of cellular phones, Layson, col. 3 lines 3-9, discloses an embodiment wherein heartbeat messages are used to determine the location, health, and status of an active tracking apparatus using a cellular service. 
It would have been obvious at the time the claimed invention was filed to include into Lui the cited “heartbeat” message, as disclosed in Layson to form an embodiment in which heartbeat messages are sent in a cellular system. One of ordinary skill in the art would have included such a feature to “determin[e] the location, health and status an active tracking apparatus by a central data base system (as disclosed in Layton).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683